DETAILED ACTION
This action is in response to the amendment filed on 1/7/2021. 
Claims 1-32 are pending.
.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 5/17/2021 and 7/13/2021 have been considered by the examiner (see attached PTO-1449).
	
		
Allowable Subject Matter
Claims 1-32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to coding point cloud data including, determining a value of a numerator element and a value of a denominator element of a scale factor for the point cloud, instead of a floating point scale factor value, and processing the point cloud data using the scale factor.

Prior art was found for the claims as follows:

-  'G-PCCFutureEnhancements”,128.MPEGMeeting,20191007-20191011,GENEVA,CH(MotionPictureExpert rouporISO/IECJTC1/SC29/WG11),No.n18887,23December2019(2019-12-23),XP030225587,Retrievedfrom

18887G-PCC-FutureEnhancements_d12_clean.docx.[retrievedon2019-12-23],277pp. (W18887).
The W18887 discloses a scale factor indicator used in coding a point cloud data, the scale factor having a 32bit floating point value or an integer value.

- Georgiou (US 20200118331 A1)
Georgiou discloses a point cloud data encoding in which a scale factor is utilized to encode the point cloud data.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 15, 31 and 32, coding point cloud data including, determining a value of a numerator element and a value of a denominator element of a scale factor for the point cloud, instead of a floating point scale factor value, and processing the point cloud data using the scale factor.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner
Art Unit 2481